Exhibit 10.10

TRADITIONAL PROGRAM BUSINESS POOLING AGREEMENT

This Traditional Program Business Pooling Agreement (“Pooling Agreement”) by and
between Tower Insurance Company of New York (“TICNY”), an insurance company
domiciled in New York, and CastlePoint Insurance Company (“CPIC”), an insurance
company domiciled in New York, is made effective as of 12:01 a.m., January 1,
2007,  (the “Effective Date”).

WHEREAS, TICNY and CPIC are each authorized to transact, and do transact, a
multiple line property and casualty insurance business; and

WHEREAS, TICNY and CPIC desire to pool their respective Traditional Program
Business (defined below) in order to make more efficient use of available
surplus and achieve other operating efficiencies; and

WHEREAS, CPIC will act as the manager of such pool pursuant to a separate pool
management agreement (“Pool Management Agreement”), attached hereto as Exhibit
A;

NOW, THEREFORE, for mutual considerations, the sufficiency and receipt of which
is hereby acknowledged, TICNY and CPIC agree as follows:


ARTICLE I            DEFINITIONS

In addition to the terms defined elsewhere in this Agreement, the following
terms, whenever used herein, shall have the following meanings:


“EXISTING REINSURANCE” SHALL MEAN REINSURANCE CEDED BY A PARTICIPATING COMPANY
THAT IS IN EFFECT ON THE EFFECTIVE DATE, TO THE EXTENT THAT SUCH REINSURANCE
RELATES TO THE TRADITIONAL PROGRAM BUSINESS OF SUCH PARTICIPATING COMPANY.


“MANAGEMENT FEES” SHALL MEAN THE MANAGEMENT FEES PAYABLE BY TICNY TO CPIC
PURSUANT TO THE POOL MANAGEMENT AGREEMENT.


“NET LIABILITY” SHALL MEAN THE LOSS AND LOSS ADJUSTMENT EXPENSE LIABILITY
REMAINING AFTER THE APPLICATION OF EXISTING REINSURANCE AND, WITH RESPECT TO
CPIC, POOL REINSURANCE, IN EACH CASE TO THE

1


--------------------------------------------------------------------------------



EXTENT COLLECTIBLE; PROVIDED, HOWEVER, THAT “NET LIABILITY” SHALL NOT INCLUDE
LIABILITY WITH RESPECT TO LOSSES AND LOSS ADJUSTMENT EXPENSES INCURRED PRIOR TO
THE EFFECTIVE DATE.


“NET LOSS RATIO” SHALL MEAN, FOR ANY PERIOD OF TIME, THE RATIO OF NET LOSSES
PLUS LOSS ADJUSTMENT EXPENSES INCURRED DURING SUCH PERIOD TO NET PREMIUM EARNED
FOR SUCH PERIOD.

“Net Losses” shall mean, for any period of time, any and all amounts that a
Participating Company is required to pay to or on behalf of insureds for
insurance claims made under its Policies, after the application of any
applicable reinsurance but not including loss adjustment expenses.

“Net Premium Earned” shall mean, for any period of time, the earned portion of
premiums written by a Participating Company after payment for reinsurance, if
any.


“NET WRITTEN PREMIUM” SHALL MEAN DIRECT PREMIUM WRITTEN ON THE POLICIES COVERED
BY THIS AGREEMENT PLUS ADDITIONS, LESS REFUNDS AND RETURN PREMIUM FOR
CANCELLATIONS AND REDUCTIONS (BUT NOT DIVIDENDS) AND LESS PREMIUM PAID OR
PAYABLE FOR REINSURANCE THAT INURES TO THE BENEFIT OF THE PARTICIPATING
COMPANIES.


“PARTICIPATING COMPANIES” SHALL MEAN TICNY AND CPIC.


“POLICIES” SHALL MEAN ALL POLICIES, CERTIFICATES, BINDERS, CONTRACTS AND
AGREEMENTS OF INSURANCE COVERING TRADITIONAL PROGRAM BUSINESS ISSUED OR RENEWED
ON OR AFTER THE EFFECTIVE DATE BY OR ON BEHALF OF TICNY OR CPIC, AS THE CASE MAY
BE, ALL OF WHICH SHALL BE SUBJECT TO THIS POOLING AGREEMENT.  “POLICIES” SHALL
BE COMPRISED OF ALL LINES OF BUSINESS THAT ARE WRITTEN AS TRADITIONAL PROGRAM
BUSINESS.


“POOL REINSURANCE” SHALL MEAN PROPERTY CATASTROPHE AND EXCESS OF LOSS
REINSURANCE CEDED BY CPIC TO AN INSURER THAT IS NOT A PARTICIPATING COMPANY THAT
INURES TO THE BENEFIT OF THE TRADITIONAL PROGRAM BUSINESS POOL.


“POOLING PERCENTAGES” SHALL BE THOSE PERCENTAGES SET FORTH ON SCHEDULE 1
ATTACHED HERETO, AS AMENDED FROM TIME TO TIME.


“PROGRAM BUSINESS” SHALL MEAN NARROWLY DEFINED CLASSES OF BUSINESS THAT ARE
UNDERWRITTEN ON AN INDIVIDUAL POLICY BASIS BY PROGRAM UNDERWRITING AGENTS ON
BEHALF OF INSURANCE COMPANIES.

2


--------------------------------------------------------------------------------


“Program Underwriting Agent” means an insurance intermediary that aggregates
business from retail and general agents and manages business on behalf of
insurance companies, including functions such as risk selection and
underwriting, premium collection, policy form design and client service.


“TRADITIONAL PROGRAM BUSINESS POOL” SHALL MEAN TRADITIONAL PROGRAM BUSINESS
WRITTEN BY OR ON BEHALF OF THE PARTICIPATING COMPANIES OR ASSUMED BY A
PARTICIPATING COMPANY (INCLUDING SUCH BUSINESS ASSUMED BY TICNY FROM ITS
AFFILIATES), THAT IS POOLED AND ALLOCATED TO EACH OF THE PARTICIPATING COMPANIES
BASED UPON THEIR POOLING PERCENTAGE AS SET FORTH IN THIS POOLING AGREEMENT.


“TRADITIONAL PROGRAM BUSINESS” SHALL MEAN BLOCKS OF PROGRAM BUSINESS IN EXCESS
OF $5 MILLION IN GROSS WRITTEN PREMIUM THAT TICNY HAS HISTORICALLY UNDERWRITTEN,
CONSISTING OF NON-AUTO RELATED PERSONAL LINES AND THE FOLLOWING COMMERCIAL LINES
OF BUSINESS: RETAIL STORES AND WHOLESALE TRADES, COMMERCIAL AND RESIDENTIAL REAL
ESTATE, RESTAURANTS, GROCERY STORES, OFFICE AND SERVICE INDUSTRIES, AND ARTISAN
CONTRACTORS.

ARTICLE II          Cessions to Traditional Program Business Pool


TICNY SHALL AUTOMATICALLY AND OBLIGATORILY CEDE TO CPIC AS REINSURANCE, AND CPIC
SHALL BE OBLIGATED TO ACCEPT AS ASSUMED REINSURANCE, ONE HUNDRED PERCENT (100%)
OF THE PREMIUM AND NET LIABILITIES WITH RESPECT TO POLICIES ISSUED OR ASSUMED BY
TICNY, TO BE COMBINED WITH THE PREMIUM AND NET LIABILITIES OF CPIC UNDER
POLICIES ISSUED OR ASSUMED BY CPIC, PROVIDED, HOWEVER, THAT THE TOTAL GROSS
WRITTEN PREMIUM OF CPIC AFTER POOLING SHALL NOT EXCEED $50 MILLION FOR THE FIRST
12 MONTH PERIOD ENDING MARCH 31, 2007, SUBJECT TO A GROWTH FACTOR OF 25% PER
EACH 12 MONTH PERIOD THEREAFTER, UNLESS OTHERWISE AGREED BY THE PARTIES.


ARTICLE III         PARTICIPATION IN TRADITIONAL PROGRAM BUSINESS POOL


CPIC SHALL ESTABLISH THE TRADITIONAL PROGRAM BUSINESS POOL, WHICH SHALL CONSIST
OF THE PREMIUM AND NET LIABILITY UNDER ALL TRADITIONAL PROGRAM BUSINESS WRITTEN
OR ASSUMED BY CPIC AND TICNY (INCLUDING BUSINESS ASSUMED BY CPIC PURSUANT TO
THIS POOLING AGREEMENT).  CPIC SHALL AUTOMATICALLY AND OBLIGATORILY CEDE TO
TICNY, AND RETAIN FOR CPIC’S OWN ACCOUNT, THE APPLICABLE POOLING PERCENTAGES OF
SUCH NET LIABILITY AND TICNY SHALL AUTOMATICALLY AND OBLIGATORILY ACCEPT SUCH
CESSIONS. TICNY’S SHARE

3


--------------------------------------------------------------------------------



SHALL BE AS SET FORTH IN SCHEDULE 1 HERETO, AS AMENDED FROM TIME TO TIME. SUCH
POOLING PERCENTAGES SHALL BE APPLIED TO ALL TRADITIONAL PROGRAM BUSINESS WRITTEN
BY THE PARTICIPATING COMPANIES.  ANY CHANGE IN THE POOLING PERCENTAGES SHALL BE
MADE ONLY BY A WRITTEN AMENDMENT TO SCHEDULE 1 OF THIS POOLING AGREEMENT SIGNED
BY THE PARTIES HERETO OR AS OTHERWISE SET FORTH IN ARTICLE XVI OF THIS POOLING
AGREEMENT.  THE PARTICIPATING COMPANIES ACKNOWLEDGE THAT, FOLLOWING THE
ACCEPTANCE OR RETENTION OF A PERCENTAGE OF THE TRADITIONAL PROGRAM BUSINESS POOL
BY A PARTICIPATING COMPANY, SUCH POOLED BUSINESS SHALL BE SUBJECT TO SUCH
REINSURANCE AS MAY BE ENTERED INTO BY SUCH PARTICIPATING COMPANY ON OR AFTER THE
EFFECTIVE DATE THAT IS FOR THE BENEFIT OF SUCH PARTICIPATING COMPANY AS TO ITS
PARTICIPATION IN THE TRADITIONAL PROGRAM BUSINESS POOL AND DOES NOT INURE TO THE
BENEFIT OF THE TRADITIONAL PROGRAM BUSINESS POOL.

ARTICLE IV         Reinsurance

CPIC, as pool manager, shall negotiate, obtain and maintain such Pool
Reinsurance as it deems appropriate with respect to the liabilities of the
Traditional Program Business Pool, which reinsurance shall inure to the benefit
of the Participating Companies according to their respective Pooling
Percentages. CPIC shall purchase property and casualty excess of loss
reinsurance and property catastrophe excess of loss reinsurance from third party
reinsurers to protect the net exposure of the Participating Companies. The
property catastrophe excess of loss reinsurance purchased by CPIC may provide
for up to approximately 10% of the combined surplus of TICNY and CPIC to be
retained by the pool prior to reinsurance by third party reinsurance companies
(“Pooled Retention”). Any of the Participating Companies also shall have the
right, in its discretion, to require CPIC to increase the Pooled Retention by an
additional amount of up to 10% of the surplus of CastlePoint Reinsurance
Company, Ltd. (“CPRe”) with such additional reinsurance to be purchased from
CPRe.

4


--------------------------------------------------------------------------------


ARTICLEV          Losses and Loss Adjustment Expenses

A.            All loss settlements made by CPIC with regards to the Traditional
Program Business, whether under strict policy conditions or by way of
compromise, shall be unconditionally binding upon TICNY.


B.            EACH PARTICIPATING COMPANY SHALL BE LIABLE FOR ITS PERCENTAGE
SHARE PER SCHEDULE 1 OF LOSS AND LOSS ADJUSTMENT EXPENSES INCURRED UNDER OR IN
CONNECTION WITH THE POLICIES AND SHALL BE CREDITED WITH ITS PERCENTAGE SHARE PER
SCHEDULE 1 OF ANY RECOVERIES OF SUCH EXPENSE.


C.            IF A PARTICIPATING COMPANY PAYS OR IS HELD LIABLE TO PAY ANY
PUNITIVE, EXEMPLARY, COMPENSATORY, OR CONSEQUENTIAL DAMAGES (HEREINAFTER CALLED
“EXTRA CONTRACTUAL OBLIGATIONS”) BECAUSE OF ALLEGED OR ACTUAL NEGLIGENCE ON ITS
PART IN HANDLING A CLAIM UNDER A POLICY, ONE HUNDRED PERCENT (100%) OF SUCH
EXTRA CONTRACTUAL OBLIGATIONS (TO THE EXTENT PERMITTED BY LAW) SHALL BE ADDED TO
THE NET LIABILITY, IF ANY, OF SUCH PARTICIPATING COMPANY UNDER THE POLICY
INVOLVED, AND THE SUM THEREOF SHALL BE SUBJECT TO THIS POOLING AGREEMENT;
PROVIDED, HOWEVER, THAT NO SUCH PAYMENT OF EXTRA CONTRACTUAL OBLIGATIONS SHALL
BE PERMITTED IF SUCH PAYMENT IS CONTRARY TO NEW YORK LAW.


D.            IF A PARTICIPATING COMPANY PAYS OR IS HELD LIABLE TO PAY IN
CONNECTION WITH ANY LOSS, AMOUNTS IN EXCESS OF THE LIMIT OF ITS ORIGINAL POLICY,
SUCH LOSS IN EXCESS OF THAT LIMIT HAVING BEEN INCURRED BECAUSE OF ITS FAILURE TO
SETTLE WITHIN THE POLICY LIMIT OR BY REASON OF ALLEGED OR ACTUAL NEGLIGENCE IN
REJECTING AN OFFER OF SETTLEMENT OR IN THE PREPARATION OF THE DEFENSE OR IN THE
TRIAL OF ANY ACTION AGAINST THE ORIGINAL INSURED OR REINSURED OR IN THE
PREPARATION OR PROSECUTION OF AN APPEAL CONSEQUENT UPON SUCH ACTION (HEREINAFTER
CALLED AN “EXCESS OF POLICY LIMITS LOSS”), ONE HUNDRED PERCENT (100%) OF SUCH
EXCESS OF POLICY LIMITS LOSS (TO THE EXTENT PERMITTED BY LAW) SHALL BE ADDED TO
THE NET LIABILITY, IF ANY, OF SUCH PARTICIPATING COMPANY UNDER THE POLICY
INVOLVED, AND THE SUM THEREOF SHALL BE SUBJECT TO THIS POOLING AGREEMENT.


ARTICLE VI         SALVAGE AND SUBROGATION

Each of the Participating Companies shall be credited with its proportionate
share of salvage and subrogation on account of losses under the Policies.

5


--------------------------------------------------------------------------------



ARTICLE VII       ORIGINAL CONDITIONS APPLY


ALL REINSURANCE UNDER THIS POOLING AGREEMENT SHALL BE SUBJECT TO THE SAME RATES,
TERMS, CONDITIONS AND WAIVERS, AND TO THE SAME MODIFICATIONS AND ALTERATIONS AS
THE RESPECTIVE POLICIES.  EACH OF THE PARTICIPATING COMPANIES SHALL BE CREDITED
WITH THE PROPORTION EQUAL TO ITS POOLING PERCENTAGE OF THE ORIGINAL PREMIUMS
RECEIVED UNDER THE POLICIES ISSUED ON OR AFTER THE EFFECTIVE DATE, BUT AFTER
DEDUCTION OF PREMIUMS, IF ANY, CEDED UNDER EXISTING REINSURANCE AND POOL
REINSURANCE.


ARTICLE VIII      CEDING COMMISSION

Each of the Participating Companies shall be charged with a ceding commission in
an amount equal to such Participating Company’s Pooling Percentage of actual
commissions paid to agents or brokers, premium taxes, guarantee fund
assessments, fees and assessments for boards, bureaus and associations, fees and
assessments for industry and residual markets, and other similar expenses
incurred by the Participating Companies on all premiums ceded hereunder, but
after deduction of ceding commissions or expense reimbursement amounts recovered
under Existing Reinsurance and Pool Reinsurance.


ARTICLE IX         REMITTANCES AND REPORTS


A.            AS SOON AS PRACTICABLE CONSISTENT WITH ITS STANDARD FINANCIAL
REPORTING PRACTICES, BUT NO LATER THAN THIRTY (30) DAYS AFTER THE END OF EACH
CALENDAR MONTH, CPIC SHALL SUBMIT A POOLING REPORT TO TICNY SETTING FORTH THE
FOLLOWING INFORMATION AS REGARDS THE TRADITIONAL PROGRAM BUSINESS POOL:


1.     NET WRITTEN PREMIUM RECEIVED DURING THE MONTH;

2.     Net Premium Earned received during the month;

3.     CEDING COMMISSION THEREON;

4.     Losses and loss adjustment expenses paid during the month;

5.     Salvage and subrogation recoveries received;

6.     Recoverables under inuring reinsurance; and

7.     Expenses paid under the Pool Management Agreement.

6


--------------------------------------------------------------------------------



B.            THE BALANCE SHOWN TO BE DUE A PARTICIPATING COMPANY SHALL BE
REMITTED WITHIN FIFTEEN (15) DAYS AFTER THE ISSUANCE OF THE REPORTS BY CPIC ON A
COLLECTED BASIS; PROVIDED THAT CPIC MAY RETAIN, AS MANAGER, A RESERVE OUT OF
AMOUNTS OTHERWISE DUE TICNY FOR THE PAYMENT OF AMOUNTS REASONABLY ESTIMATED BY
CPIC TO BE PAYABLE DURING THE NEXT SIXTY (60) DAYS BY THE TRADITIONAL PROGRAM
BUSINESS POOL AND ALLOCABLE TO TICNY HEREUNDER.  SUCH BALANCE SHALL BE REMITTED
IN CASH OR IN READILY MARKETABLE SECURITIES (VALUED AT FAIR MARKET VALUE) IN AN
AMOUNT EQUAL TO SUCH BALANCE.  SHOULD DISCREPANCIES ARISE IN THE PROCESS OF THE
VERIFICATION OF ANY REPORT, SUCH DIFFERENCES, ONCE RESOLVED, SHOULD BE REMITTED
PROMPTLY.


C.            AS SOON AS PRACTICABLE CONSISTENT WITH ITS FINANCIAL REPORTING
PRACTICES, BUT NO LATER THAN THIRTY (30) DAYS AFTER THE END OF EACH CALENDAR
QUARTER, CPIC SHALL REPORT TO TICNY CEDED UNEARNED PREMIUM RESERVES AND CEDED
OUTSTANDING LOSS AND LOSS ADJUSTMENT EXPENSE RESERVES AS REGARDS THE TRADITIONAL
PROGRAM BUSINESS AS OF THE END OF SUCH QUARTER.


ARTICLEX          OFFSET

Each of the Participating Companies shall have and may exercise at any time, and
from time to time, the right to offset any balance or balances whether on
account of premiums, losses or amounts otherwise due from one Participating
Company to the other under the terms of this Pooling Agreement, subject to the
provision of applicable law, and as specifically permitted by Sections 1308 and
7427 of the New York Insurance Law.


ARTICLE XI         ERRORS AND OMISSIONS

Inadvertent delays, errors or omissions made in connection with this Pooling
Agreement or any transaction hereunder shall not relieve any Participating
Company from any liability that would have attached had such delay, error or
omission not occurred, provided always that such error or omission will be
rectified as soon as possible after discovery.


ARTICLE XII       ACCESS TO RECORDS

The files and records of each Participating Company with respect to this Pooling
Agreement and the Traditional Program Business subject hereto shall be open to
examination by any officer or

7


--------------------------------------------------------------------------------


director of each of the other Participating Companies or their duly authorized
representatives during normal business hours.


ARTICLE XIII      TERM


A.            THIS POOLING AGREEMENT WILL BECOME EFFECTIVE ON THE EFFECTIVE
DATE.  A PARTICIPATING COMPANY MAY TERMINATE ITS RESPECTIVE PARTICIPATION IN THE
TRADITIONAL PROGRAM BUSINESS POOL AS OF THE DATE FORTY-EIGHT (48) MONTHS AFTER
THE EFFECTIVE DATE AND THEREAFTER AS OF THE CLOSE OF A CALENDAR QUARTER BY
GIVING AT LEAST SIX (6) MONTHS PRIOR WRITTEN NOTICE TO THE OTHER PARTY BY
CERTIFIED OR REGISTERED MAIL.


B.            CPIC SHALL HAVE THE RIGHT TO TERMINATE ITS PARTICIPATION IN THE
TRADITIONAL PROGRAM BUSINESS POOL AT ANY TIME ON OR AFTER TWENTY FOUR (24)
MONTHS AFTER THE EFFECTIVE DATE AND THEREAFTER BY GIVING SIXTY (60) DAYS PRIOR
WRITTEN NOTICE BY CERTIFIED OR REGISTERED MAIL TO TICNY IF THE SUM OF THE
CUMULATIVE NET LOSS RATIO FOR THE TRADITIONAL PROGRAM BUSINESS POOL PLUS THE
MANAGEMENT FEE PERCENTAGE (AS DEFINED IN THE POOL MANAGEMENT AGREEMENT EQUALS OR
EXCEEDS 99 % FOR THE PERIOD FROM THE EFFECTIVE DATE TO THE END OF THE CALENDAR
QUARTER IMMEDIATELY PRECEDING THE DATE OF SUCH NOTICE. IF THE PARTICIPATING
COMPANIES CANNOT AGREE AS TO THE CALCULATION OF THE NET LOSS RATIO OR MANAGEMENT
FEE PERCENTAGE, WITHIN 30 DAYS OF RECEIVING THE APPROPRIATE REPORT, THE
CALCULATION SHALL BE ARBITRATED. THE ACTUARIAL FIRM OF TOWERS PERRIN SHALL
FURNISH AN ARBITER FOR TICNY, AND CPIC WILL CHOOSE ANOTHER ACTUARIAL FIRM TO
FURNISH ITS ARBITER. THOSE TWO ARBITERS WILL SELECT A THIRD INDEPENDENT
ACTUARIAL FIRM TO FURNISH THE THIRD ARBITER.


C.            NOTWITHSTANDING PARAGRAPHS A AND B ABOVE, THIS POOLING AGREEMENT
MAY BE TERMINATED IMMEDIATELY WITH RESPECT TO NEW OR RENEWAL BUSINESS (A) AT ANY
TIME BY MUTUAL CONSENT IN WRITING BY EACH OF THE PARTICIPATING COMPANIES OR
(B) AS OF THE CLOSE OF A CALENDAR QUARTER, UPON NOT LESS THAN SIXTY (60) DAYS,
PRIOR WRITTEN NOTICE BY A PARTICIPATING COMPANY TO THE OTHER PARTICIPATING
COMPANY OF SUCH PARTICIPATING COMPANY’S EXERCISE OF ITS RIGHT TO TERMINATE ITS
PARTICIPATION IN THE TRADITIONAL PROGRAM BUSINESS POOL.


D.            IF THIS POOLING AGREEMENT IS TERMINATED PURSUANT TO THIS ARTICLE
XIII, ALL RIGHTS AND OBLIGATIONS OF THE PARTICIPATING COMPANIES WITH RESPECT TO
TRADITIONAL PROGRAM BUSINESS CEDED PURSUANT

8


--------------------------------------------------------------------------------



TO THIS POOLING AGREEMENT PRIOR TO SUCH TERMINATION SHALL CONTINUE TO BE
GOVERNED BY THE TERMS OF THIS POOLING AGREEMENT.


ARTICLE XIV      REINSURANCE CREDIT


A.            IF ANY PARTICIPATING COMPANY IS UNAUTHORIZED OR OTHERWISE
UNQUALIFIED IN ANY STATE OR OTHER UNITED STATES JURISDICTION, AND IF, WITHOUT
SUCH SECURITY, A FINANCIAL PENALTY TO AN OTHER PARTICIPATING COMPANY,
HEREINAFTER IN THIS ARTICLE XIV CALLED THE “REINSURED PARTICIPATING COMPANY”,
WOULD RESULT ON ANY STATUTORY STATEMENT OR REPORT IT IS REQUIRED TO MAKE OR FILE
WITH INSURANCE REGULATORY AUTHORITIES OR A COURT OF LAW IN THE EVENT OF
INSOLVENCY, THE PARTICIPATING COMPANY WILL TIMELY SECURE ITS SHARE OF
OBLIGATIONS UNDER THIS AGREEMENT IN A MANNER, FORM, AND AMOUNT ACCEPTABLE TO THE
REINSURED PARTICIPATING COMPANY AND TO ALL APPLICABLE INSURANCE REGULATORY
AUTHORITIES IN ACCORDANCE WITH THIS ARTICLE.


B.              THE PARTICIPATING COMPANY SHALL SECURE SUCH OBLIGATIONS BY
EITHER:

1.             CLEAN, IRREVOCABLE, AND UNCONDITIONAL EVERGREEN LETTER(S) OF
CREDIT (“LETTER(S) OF CREDIT”) MEETING THE REQUIREMENTS OF NEW YORK INSURANCE
REGULATION 133; AND/OR

2.             A TRUST ACCOUNT MEETING THE REQUIREMENTS OF NEW YORK REGULATION
114.


C.            THE “OBLIGATIONS” REFERRED TO HEREIN MEANS THE THEN CURRENT (AS OF
THE END OF EACH CALENDAR QUARTER) SUM OF:

1.             THE AMOUNT OF THE CEDED UNEARNED PREMIUM RESERVE FOR WHICH THE
PARTICIPATING COMPANY IS RESPONSIBLE TO THE REINSURED PARTICIPATING COMPANY;

2.             THE AMOUNT OF LOSSES AND LOSS ADJUSTMENT EXPENSES AND OTHER
AMOUNTS PAID BY THE REINSURED PARTICIPATING COMPANY FOR WHICH THE PARTICIPATING
COMPANY IS RESPONSIBLE TO THE REINSURED PARTICIPATING COMPANY BUT HAS NOT YET
PAID;

3.             THE AMOUNT OF CEDED RESERVES FOR LOSSES AND LOSS ADJUSTMENT
EXPENSES (INCLUDING, CEDED RESERVES FOR LOSSES INCURRED BUT NOT REPORTED) FOR
WHICH THE PARTICIPATING COMPANY IS RESPONSIBLE TO THE REINSURED PARTICIPATING
COMPANY; AND

9


--------------------------------------------------------------------------------


4.             THE AMOUNT OF RETURN AND REFUND PREMIUMS PAID BY THE REINSURED
PARTICIPATING COMPANY FOR WHICH THE PARTICIPATING COMPANY IS RESPONSIBLE TO THE
REINSURED PARTICIPATING COMPANY BUT HAS NOT YET PAID.


D.            TO THE EXTENT THAT THE PARTICIPATING COMPANY ELECTS TO PROVIDE
LETTER(S) OF CREDIT, THE FOLLOWING SHALL APPLY:

1.             EACH LETTER OF CREDIT WILL BE ISSUED FOR A TERM OF AT LEAST ONE
YEAR AND WILL INCLUDE AN “EVERGREEN CLAUSE”, WHICH AUTOMATICALLY EXTENDS THE
TERM FOR AT LEAST ONE ADDITIONAL YEAR AT EACH EXPIRATION DATE UNLESS WRITTEN
NOTICE OF NON-RENEWAL IS GIVEN TO THE REINSURED PARTICIPATING COMPANY NOT LESS
THAN 30 DAYS PRIOR TO SAID EXPIRATION DATE.

2.             THE LETTER OF CREDIT MUST BE ISSUED OR CONFIRMED BY A BANK WHICH
IS AUTHORIZED TO ISSUE LETTERS OF CREDIT, WHICH IS EITHER A MEMBER OF THE
FEDERAL RESERVE SYSTEM OR IS A NEW YORK STATE CHARTERED BANK, AND WHICH IN ALL
OTHER RESPECTS SATISFIES THE DEFINITION OF A “QUALIFIED BANK” UNDER SECTION
79.1(E) OF NEW YORK INSURANCE REGULATION 133.  IF THE LETTER OF CREDIT IS ISSUED
BY A BANK AUTHORIZED TO ISSUE LETTERS OF CREDIT BUT WHICH IS NOT SUCH A
“QUALIFIED BANK”, THEN THE LETTER OF CREDIT MUST BE CONFIRMED BY SUCH A BANK AND
THE LETTER OF CREDIT MUST MEET ALL OF THE CONDITIONS SET FORTH IN SECTION 79.4
OF NEW YORK INSURANCE REGULATION 133.

3.             THE PARTICIPATING COMPANY AND THE REINSURED PARTICIPATING COMPANY
AGREE THAT THE REINSURED PARTICIPATING COMPANY MAY DRAW UPON THE LETTER(S) OF
CREDIT AT ANY TIME, NOTWITHSTANDING ANY OTHER PROVISIONS IN THE AGREEMENT,
PROVIDED SUCH ASSETS ARE APPLIED AND UTILIZED BY THE REINSURED PARTICIPATING
COMPANY OR ANY SUCCESSOR OF THE REINSURED PARTICIPATING COMPANY BY OPERATION OF
LAW, INCLUDING, WITHOUT LIMITATION, ANY LIQUIDATOR, REHABILITATOR, RECEIVER OR
CONSERVATOR OF THE REINSURED PARTICIPATING COMPANY, WITHOUT DIMINUTION BECAUSE
OF THE INSOLVENCY OF THE REINSURED PARTICIPATING COMPANY OR THE PARTICIPATING
COMPANY, ONLY FOR THE FOLLOWING PURPOSES:

10


--------------------------------------------------------------------------------


(I)    TO REIMBURSE THE REINSURED PARTICIPATING COMPANY FOR THE PARTICIPATING
COMPANY’S SHARE OF PREMIUMS RETURNED TO THE OWNERS OF POLICIES REINSURED UNDER
THIS AGREEMENT ON ACCOUNT OF CANCELLATIONS OF SUCH POLICIES;

(II)   TO REIMBURSE THE REINSURED PARTICIPATING COMPANY FOR THE PARTICIPATING
COMPANY’S SHARE OF SURRENDERS AND BENEFITS OR LOSSES PAID BY THE REINSURED
PARTICIPATING COMPANY UNDER THE TERMS AND PROVISIONS OF THE POLICIES REINSURED
UNDER THIS AGREEMENT;

(III)  TO FUND AN ACCOUNT WITH THE REINSURED PARTICIPATING COMPANY IN AN AMOUNT
AT LEAST EQUAL TO THE DEDUCTION, FOR REINSURANCE CEDED, FROM THE REINSURED
PARTICIPATING COMPANY’S LIABILITIES FOR POLICIES CEDED UNDER THIS AGREEMENT. 
SUCH AMOUNT SHALL INCLUDE, BUT NOT BE LIMITED TO, AMOUNTS FOR POLICY RESERVES
FOR CLAIMS AND LOSSES INCURRED (INCLUDING LOSSES INCURRED BUT NOT REPORTED),
LOSS ADJUSTMENT EXPENSES, AND UNEARNED PREMIUMS; AND

(IV)  TO PAY ANY OTHER AMOUNTS THE REINSURED PARTICIPATING COMPANY CLAIMS ARE
DUE UNDER THIS AGREEMENT.

4.             THE REINSURED PARTICIPATING COMPANY SHALL IMMEDIATELY RETURN TO
THE PARTICIPATING COMPANY ANY AMOUNTS DRAWN DOWN ON THE LETTER OF CREDIT THAT
ARE SUBSEQUENTLY DETERMINED NOT TO BE DUE.

5.             THE ISSUING BANK SHALL HAVE NO RESPONSIBILITY WHATSOEVER IN
CONNECTION WITH THE PROPRIETY OF WITHDRAWALS MADE BY THE REINSURED PARTICIPATING
COMPANY OF THE DISPOSITION OF FUNDS WITHDRAWN, EXCEPT TO ENSURE THAT WITHDRAWALS
ARE MADE ONLY UPON THE ORDER OF PROPERLY AUTHORIZED REPRESENTATIVES OF THE
REINSURED PARTICIPATING COMPANY.


E.              TO THE EXTENT THAT THE PARTICIPATING COMPANY ELECTS TO ESTABLISH
A TRUST ACCOUNT, THE FOLLOWING SHALL APPLY.

1.             IT IS AGREED THAT THE PARTICIPATING COMPANY SHALL ENTER INTO A
TRUST AGREEMENT (THE “TRUST AGREEMENT”) IN A FORM ACCEPTABLE TO THE REINSURED
PARTICIPATING COMPANY AND ESTABLISH A TRUST ACCOUNT (THE “TRUST ACCOUNT”) FOR
THE SOLE BENEFIT OF THE REINSURED PARTICIPATING COMPANY WITH A TRUSTEE

11


--------------------------------------------------------------------------------


(THE “TRUSTEE”), WHICH SHALL BE AT THE TIME THE TRUST IS ESTABLISHED, AND SHALL
CONTINUE TO BE, EITHER A MEMBER OF THE FEDERAL RESERVE SYSTEM OR A NEW YORK
STATE CHARTERED BANK AND WHICH SHALL NOT BE A PARENT, SUBSIDIARY OR AFFILIATE OF
THE PARTICIPATING COMPANY OR THE REINSURED PARTICIPATING COMPANY.

2.             THE PARTICIPATING COMPANY AGREES TO DEPOSIT AND MAINTAIN IN SAID
TRUST ACCOUNT ASSETS TO BE HELD IN TRUST BY THE TRUSTEE FOR THE BENEFIT OF THE
REINSURED PARTICIPATING COMPANY AS SECURITY FOR THE PAYMENT OF THE PARTICIPATING
COMPANY’S OBLIGATIONS TO THE REINSURED PARTICIPATING COMPANY UNDER THE
AGREEMENT.  SUCH ASSETS SHALL BE MAINTAINED IN THE TRUST ACCOUNT BY THE
PARTICIPATING COMPANY AS LONG AS THE PARTICIPATING COMPANY CONTINUES TO REMAIN
LIABLE FOR SUCH OBLIGATIONS.

3.             THE PARTICIPATING COMPANY AGREES THAT THE ASSETS DEPOSITED INTO
THE TRUST ACCOUNT SHALL BE VALUED ACCORDING TO THEIR CURRENT FAIR MARKET VALUE
AND SHALL CONSIST ONLY OF CURRENCY OF THE UNITED STATES OF AMERICA, CERTIFICATES
OF DEPOSIT ISSUED BY A UNITED STATES BANK AND PAYABLE IN UNITED STATES LEGAL
TENDER, AND INVESTMENTS OF THE TYPES SPECIFIED IN PARAGRAPHS (1), (2), (3), (8)
AND (10) OF SECTION 1404(A) OF THE NEW YORK INSURANCE LAW, PROVIDED SUCH
INVESTMENTS ARE ISSUED BY AN INSTITUTION THAT IS NOT THE PARENT, SUBSIDIARY OR
AFFILIATE OF EITHER THE GRANTOR OR THE BENEFICIARY (“AUTHORIZED INVESTMENTS”).

4.             THE PARTICIPATING COMPANY, PRIOR TO DEPOSITING ASSETS WITH THE
TRUSTEE, SHALL EXECUTE ALL ASSIGNMENTS AND ENDORSEMENTS IN BLANK, AND SHALL
TRANSFER LEGAL TITLE TO THE TRUSTEE OF ALL SHARES, OBLIGATIONS OR ANY OTHER
ASSETS REQUIRING ASSIGNMENTS, IN ORDER THAT THE REINSURED PARTICIPATING COMPANY,
OR THE TRUSTEE UPON DIRECTION OF THE REINSURED PARTICIPATING COMPANY, MAY
WHENEVER NECESSARY NEGOTIATE ANY SUCH ASSETS WITHOUT CONSENT OR SIGNATURE FROM
THE PARTICIPATING COMPANY OR ANY OTHER ENTITY.

5.             ALL SETTLEMENTS OF ACCOUNT UNDER THE TRUST AGREEMENT BETWEEN THE
REINSURED PARTICIPATING COMPANY AND PARTICIPATING COMPANY SHALL BE MADE IN CASH
OR ITS EQUIVALENT.

6.             THE PARTICIPATING COMPANY AND THE REINSURED PARTICIPATING COMPANY
AGREE THAT THE ASSETS IN THE TRUST ACCOUNT MAY BE WITHDRAWN BY THE REINSURED
PARTICIPATING COMPANY AT ANY TIME, NOTWITHSTANDING ANY OTHER PROVISIONS IN THE
AGREEMENT, PROVIDED SUCH ASSETS ARE APPLIED AND UTILIZED BY

12


--------------------------------------------------------------------------------


THE REINSURED PARTICIPATING COMPANY OR ANY SUCCESSOR OF THE REINSURED
PARTICIPATING COMPANY BY OPERATION OF LAW, INCLUDING, WITHOUT LIMITATION, ANY
LIQUIDATOR, REHABILITATOR, RECEIVER OR CONSERVATOR OF THE REINSURED
PARTICIPATING COMPANY, WITHOUT DIMINUTION BECAUSE OF THE INSOLVENCY OF THE
REINSURED PARTICIPATING COMPANY OR THE PARTICIPATING COMPANY, ONLY FOR THE
FOLLOWING PURPOSES:

(I)    TO REIMBURSE THE REINSURED PARTICIPATING COMPANY FOR THE PARTICIPATING
COMPANY’S SHARE OF ANY LOSSES AND LOSS ADJUSTMENT EXPENSES PAID BY THE REINSURED
PARTICIPATING COMPANY BUT NOT RECEIVED FROM THE PARTICIPATING COMPANY OR FOR
UNEARNED PREMIUMS DUE TO THE REINSURED PARTICIPATING COMPANY BUT NOT OTHERWISE
PAID BY THE PARTICIPATING COMPANY UNDER THE AGREEMENT; OR

(II)   TO MAKE PAYMENT TO THE PARTICIPATING COMPANY OF ANY AMOUNTS HELD IN THE
TRUST ACCOUNT THAT EXCEED 102% OF THE PARTICIPATING COMPANY’S OBLIGATIONS (LESS
THE BALANCE OF CREDIT AVAILABLE UNDER ANY LETTER(S) OF CREDIT) HEREUNDER; OR

(III)  WHERE THE REINSURED PARTICIPATING COMPANY HAS RECEIVED NOTIFICATION OF
TERMINATION OF THE TRUST ACCOUNT, AND WHERE THE PARTICIPATING COMPANY’S ENTIRE
OBLIGATIONS UNDER THE AGREEMENT REMAIN UNLIQUIDATED AND UNDISCHARGED TEN (10)
DAYS PRIOR TO SUCH TERMINATION, TO WITHDRAW AMOUNTS EQUAL TO SUCH OBLIGATIONS
(LESS THE BALANCE OF CREDIT AVAILABLE UNDER ANY LETTER(S) OF CREDIT) AND DEPOSIT
SUCH AMOUNTS IN A SEPARATE ACCOUNT, IN THE NAME OF THE REINSURED PARTICIPATING
COMPANY, IN ANY UNITED STATES BANK OR TRUST COMPANY, APART FROM ITS GENERAL
ASSETS, IN TRUST FOR SUCH USES AND PURPOSES SPECIFIED IN SUB-PARAGRAPHS (I) AND
(II) ABOVE AS MAY REMAIN EXECUTORY AFTER SUCH WITHDRAWAL AND FOR ANY PERIOD
AFTER SUCH TERMINATION.

7.             THE PARTICIPATING COMPANY SHALL HAVE THE RIGHT TO SEEK THE
REINSURED PARTICIPATING COMPANY’S APPROVAL TO WITHDRAW ALL OR ANY PART OF THE
ASSETS FROM THE TRUST ACCOUNT AND TRANSFER SUCH ASSETS TO THE PARTICIPATING
COMPANY, PROVIDED THAT THE WITHDRAWAL CONFORMS TO THE FOLLOWING REQUIREMENTS:

13


--------------------------------------------------------------------------------


(I)    THE PARTICIPATING COMPANY SHALL, AT THE TIME OF WITHDRAWAL, REPLACE THE
WITHDRAWN ASSETS WITH OTHER AUTHORIZED INVESTMENTS HAVING A MARKET VALUE EQUAL
TO THE MARKET VALUE OF THE ASSETS WITHDRAWN,

(II)   AFTER SUCH WITHDRAWAL AND TRANSFER, THE MARKET VALUE OF THE TRUST ACCOUNT
IS NO LESS THAN 102% OF THE PARTICIPATING COMPANY’S OBLIGATIONS (LESS THE
BALANCE OF CREDIT AVAILABLE UNDER ANY LETTER(S) OF CREDIT).

In the event that the Participating Company seeks the Reinsured Participating
Company’s approval hereunder, the Reinsured Participating Company shall not
unreasonably or arbitrarily withhold its approval.

8.             IN THE EVENT THAT THE REINSURED PARTICIPATING COMPANY WITHDRAWS
ASSETS FROM THE TRUST ACCOUNT FOR THE PURPOSES SET FORTH IN PARAGRAPH (6)(I)
ABOVE IN EXCESS OF ACTUAL AMOUNTS REQUIRED TO MEET THE PARTICIPATING COMPANY’S
OBLIGATIONS TO THE REINSURED PARTICIPATING COMPANY (LESS THE BALANCE OF CREDIT
AVAILABLE UNDER ANY LETTER(S) OF CREDIT), OR IN EXCESS OF AMOUNTS DETERMINED TO
BE DUE AND UNDER PARAGRAPH (6)(III) ABOVE, THE REINSURED PARTICIPATING COMPANY
WILL RETURN SUCH EXCESS TO THE PARTICIPATING COMPANY.

9.             THE REINSURED PARTICIPATING COMPANY WILL PREPARE AND FORWARD AT
ANNUAL INTERVALS OR MORE FREQUENTLY AS DETERMINED BY THE REINSURED PARTICIPATING
COMPANY, BUT NOT MORE FREQUENTLY THAN QUARTERLY TO THE PARTICIPATING COMPANY A
STATEMENT FOR THE PURPOSES OF THIS ARTICLE, SHOWING THE PARTICIPATING COMPANY’S
SHARE OF OBLIGATIONS AS SET FORTH ABOVE.  IF THE PARTICIPATING COMPANY’S SHARE
THEREOF EXCEEDS THE THEN EXISTING BALANCE OF THE SECURITY PROVIDED, THE
PARTICIPATING COMPANY WILL, WITHIN FIFTEEN (15) DAYS OF RECEIPT OF THE REINSURED
PARTICIPATING COMPANY’S STATEMENT, BUT NEVER LATER THAN DECEMBER 31 OF ANY YEAR,
INCREASE THE AMOUNT OF THE LETTER OF CREDIT, OR TRUST ACCOUNT TO THE REQUIRED
AMOUNT OF THE PARTICIPATING COMPANY’S SHARE OF OBLIGATIONS SET FORTH IN THE
REINSURED PARTICIPATING COMPANY’S STATEMENT, BUT NEVER LATER THAN DECEMBER 31 OF
ANY YEAR.  IF THE THEN EXISTING BALANCE OF THE SECURITY PROVIDED EXCEEDS AN
AMOUNT EQUAL TO 102% OF THE PARTICIPATING COMPANY’S SHARE THEREOF, THE

14


--------------------------------------------------------------------------------


REINSURED PARTICIPATING COMPANY WILL RELEASE THE AMOUNT IN EXCESS OF 102% TO THE
PARTICIPATING COMPANY UPON THE PARTICIPATING COMPANY’S WRITTEN REQUEST.


F.             THE PARTICIPATING COMPANY WILL TAKE ANY OTHER REASONABLE STEPS
THAT MAY BE REQUIRED FOR THE REINSURED PARTICIPATING COMPANY TO TAKE FULL CREDIT
ON ITS STATUTORY FINANCIAL STATEMENTS FOR THE REINSURANCE PROVIDED BY THIS
AGREEMENT.


ARTICLE XV       AMENDMENTS

This Pooling Agreement may be amended only if in writing and signed by each
Participating Company.


ARTICLE XVI      ADJUSTMENTS TO PARTICIPATION

CPIC may, in its sole discretion, change the Pooling Percentages as set forth in
Schedule 1 hereto as of the date that is six (6) months following the Effective
Date and, from time to time, as of any six (6) month anniversary of the
Effective Date thereafter, upon not less than thirty (30) days prior written
notice to the other Participating Company, unless such notice is waived by the
other Participating Company, and provided, however, that the CPIC and the other
Participating Company may agree to change the pool participations as of any
calendar quarter; provided, however, that the Pooling Percentage of TICNY shall
at all times during the term of this Pooling Agreement be a minimum of 15% and a
maximum of 50%, and provided further, however, that the total combined gross
written premium share of TICNY assumed under this Pooling Agreement shall not
exceed $50 million for the twelve (12) month period ending on March 31, 2007,
subject to a growth factor of 25% per each twelve (12) month period thereafter,
unless otherwise agreed by the parties.  Each such change shall apply to
Policies issued or renewed after the effective date of such change.  Schedule 1
shall be revised to reflect all such changes and the effective date of each such
change. If the maximum gross written premium after pooling is attained in any
twelve (12) month period ending March 31 as set forth herein, unless as
otherwise agreed by the parties as et forth above, then the Pooling Percentage,
which shall apply to all premiums and losses on a pro-rated

15


--------------------------------------------------------------------------------


basis for such period, of TICNY shall be decreased for that twelve (12) month
period, even if such Pooling Percentage is below 15%.


ARTICLE XVII                    INVESTMENTS

The investments of the Participating Companies and any income, gains or losses
derived therefrom and expenses related thereto, are not part of, nor are they
subject to the terms of, this Pooling Agreement.


ARTICLE XVIII                   INSOLVENCY


A.            IN THE EVENT OF THE INSOLVENCY OR THE APPOINTMENT OF A LIQUIDATOR,
RECEIVER OR OTHER STATUTORY SUCCESSOR OF A PARTICIPATING COMPANY, ANY AMOUNT DUE
SUCH PARTICIPATING COMPANY AS A CEDING PARTY SHALL BE PAYABLE BY THE ACCEPTING
PARTY ON THE BASIS OF THE LIABILITY OF THE CEDING PARTY UNDER THE POLICIES
REINSURED WITHOUT DIMINUTION BECAUSE OF THE INSOLVENCY OF THE CEDING PARTY. 
PAYMENTS BY THE ACCEPTING PARTY SHALL BE MADE DIRECTLY TO THE CEDING PARTY OR TO
THE LIQUIDATOR, RECEIVER OR STATUTORY SUCCESSOR, EXCEPT (A) WHERE ANY POLICY
SPECIFICALLY PROVIDES ANOTHER PAYEE OF SUCH REINSURANCE IN THE EVENT OF THE
INSOLVENCY OF THE CEDING PARTY, OR (B) WHERE THE ACCEPTING PARTY, WITH THE
CONSENT OF THE DIRECT INSURED OR INSUREDS, HAS ASSUMED SUCH POLICY OBLIGATIONS
OF THE CEDING PARTY AS DIRECT OBLIGATIONS OF THE ACCEPTING PARTY TO PAYEES UNDER
SUCH POLICIES AND IN SUBSTITUTION FOR THE OBLIGATIONS OF THE CEDING PARTY TO
SUCH PAYEES.


B.            THE LIQUIDATOR OR RECEIVER OR STATUTORY SUCCESSOR OF THE CEDING
PARTY SHALL GIVE WRITTEN NOTICE TO THE ACCEPTING PARTY OF THE PENDENCY OF ANY
CLAIM AGAINST THE INSOLVENT CEDING PARTY ON THE POLICIES REINSURED WITHIN A
REASONABLE TIME AFTER SUCH CLAIM IS FILED IN THE INSOLVENCY PROCEEDING.  DURING
THE PENDENCY OF SUCH CLAIM, THE ACCEPTING PARTY MAY INVESTIGATE THE CLAIM AND
INTERPOSE IN THE PROCEEDING WHERE THE CLAIM IS TO BE ADJUDICATED, AT ITS OWN
EXPENSE, ANY DEFENSE OR DEFENSES WHICH IT MAY DEEM AVAILABLE TO THE CEDING PARTY
OR ITS LIQUIDATOR OR RECEIVER OR STATUTORY SUCCESSOR.  THE EXPENSES THUS
INCURRED BY THE ACCEPTING PARTY SHALL BE CHARGEABLE, SUBJECT TO COURT APPROVAL,
AGAINST THE INSOLVENT CEDING PARTY SOLELY AS A RESULT OF THE DEFENSE UNDERTAKEN
BY THE ACCEPTING PARTY.

16


--------------------------------------------------------------------------------



ARTICLE XIX      ARBITRATION


A.            AS A CONDITION PRECEDENT TO ANY RIGHT OF ACTION HEREUNDER, IN THE
EVENT OF ANY DISPUTE OR DIFFERENCE OF OPINION HEREAFTER ARISING WITH RESPECT TO
THIS POOLING AGREEMENT (EXCEPT AS SET FORTH IN ARTICLE XIII – TERM), IT IS
HEREBY MUTUALLY AGREED THAT SUCH DISPUTE OR DIFFERENCE OF OPINION SHALL BE
SUBMITTED TO ARBITRATION.  ONE ARBITER SHALL BE CHOSEN BY EACH PARTICIPATING
COMPANY THAT IS A PARTY TO SUCH DISPUTE AND AN UMPIRE SHALL BE CHOSEN BY THE
ARBITERS BEFORE THEY ENTER UPON ARBITRATION, ALL OF WHOM SHALL BE ACTIVE OR
RETIRED DISINTERESTED EXECUTIVE OFFICERS OF INSURANCE OR REINSURANCE COMPANIES
OR UNDERWRITERS AT LLOYD’S OF LONDON.  IN THE EVENT THAT A PARTICIPATING COMPANY
SHOULD FAIL TO CHOOSE AN ARBITER WITHIN THIRTY (30) DAYS FOLLOWING A WRITTEN
REQUEST BY ANOTHER PARTICIPATING COMPANY TO DO SO, THE REQUESTING PARTICIPATING
COMPANY’S ARBITER SHALL CHOOSE A SECOND ARBITER BEFORE ENTERING UPON
ARBITRATION.  IF THE TWO ARBITRATORS ARE UNABLE TO AGREE UPON THE THIRD
ARBITRATOR WITHIN THIRTY (30) DAYS OF THEIR APPOINTMENT, THE THIRD ARBITRATOR
SHALL BE SELECTED FROM A LIST OF SIX INDIVIDUALS (THREE NAMED BY EACH
ARBITRATOR) BY A JUDGE OF THE UNITED STATES DISTRICT COURT HAVING JURISDICTION
OVER THE GEOGRAPHICAL AREA IN WHICH THE ARBITRATION IS TO TAKE PLACE, OR IF THAT
COURT DECLINES TO ACT, THE STATE COURT HAVING GENERAL JURISDICTION IN SUCH AREA.


B.            PARTICIPATING COMPANIES PARTY TO THE DISPUTE SHALL PRESENT THEIR
CASE TO THE ARBITERS WITHIN THIRTY (30) DAYS FOLLOWING THE DATE OF APPOINTMENT
OF THE UMPIRE.  THE ARBITERS SHALL CONSIDER THIS POOLING AGREEMENT AS AN
HONORABLE ENGAGEMENT RATHER THAN MERELY AS A LEGAL OBLIGATION AND THEY ARE
RELIEVED OF ALL JUDICIAL FORMALITIES AND MAY ABSTAIN FROM FOLLOWING THE STRICT
RULES OF LAW.  THE DECISION OF THE ARBITERS SHALL BE FINAL AND BINDING ON ALL
PARTICIPATING COMPANIES; BUT FAILING TO AGREE, THEY SHALL CALL IN THE UMPIRE AND
THE DECISION OF THE MAJORITY SHALL BE FINAL AND BINDING UPON ALL PARTIES. 
JUDGMENT UPON THE FINAL DECISION OF THE ARBITERS MAY BE ENTERED IN ANY COURT OF
COMPETENT JURISDICTION.


C.            EACH PARTICIPATING COMPANY THAT IS A PARTY TO THE DISPUTE SHALL
BEAR THE EXPENSE OF ITS OWN ARBITER, AND SHALL JOINTLY AND EQUALLY BEAR WITH THE
OTHER THE EXPENSE OF THE UMPIRE AND OF THE ARBITRATION.  IN THE EVENT THAT THE
TWO ARBITERS ARE CHOSEN BY THE REQUESTING PARTICIPATING COMPANY, AS ABOVE
PROVIDED,

17


--------------------------------------------------------------------------------



THE EXPENSE OF THE ARBITERS, THE UMPIRE AND THE ARBITRATION SHALL BE EQUALLY
DIVIDED BETWEEN THE PARTICIPATING COMPANIES THAT ARE PARTIES TO THE ARBITRATION.


ARTICLE XX       MISCELLANEOUS PROVISIONS


A.            HEADINGS USED HEREIN ARE NOT A PART OF THIS POOLING AGREEMENT AND
SHALL NOT AFFECT THE TERMS HEREOF.


B.            ALL NOTICES, REQUESTS, DEMANDS AND OTHER COMMUNICATIONS UNDER THIS
POOLING AGREEMENT MUST BE IN WRITING AND WILL BE DEEMED TO HAVE BEEN DULY GIVEN
OR MADE AS FOLLOWS:  (A) IF SENT BY REGISTERED OR CERTIFIED MAIL IN THE UNITED
STATES RETURN RECEIPT REQUESTED, UPON RECEIPT; (B) IF SENT BY REPUTABLE
OVERNIGHT AIR COURIER, TWO BUSINESS DAYS AFTER MAILING; (C) IF SENT BY FACSIMILE
TRANSMISSION, WITH A COPY MAILED ON THE SAME DAY IN THE MANNER PROVIDED IN (A)
OR (B) ABOVE, WHEN TRANSMITTED AND RECEIPT IS CONFIRMED BY TELEPHONE; OR (D) IF
OTHERWISE ACTUALLY PERSONALLY DELIVERED, WHEN DELIVERED.


C.            THIS POOLING AGREEMENT SHALL BE BINDING UPON AND INURE TO THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS, PERMITTED ASSIGNS
AND LEGAL REPRESENTATIVES.  NEITHER THIS POOLING AGREEMENT, NOR ANY RIGHT OR
OBLIGATION HEREUNDER, MAY BE ASSIGNED BY ANY PARTY WITHOUT THE PRIOR WRITTEN
CONSENT OF THE OTHER PARTY HERETO.


D.            THIS POOLING AGREEMENT MAY BE EXECUTED BY THE PARTIES HERETO IN
ANY NUMBER OF COUNTERPARTS, AND BY EACH OF THE PARTIES HERETO IN SEPARATE
COUNTERPARTS, EACH OF WHICH COUNTERPARTS, WHEN SO EXECUTED AND DELIVERED, SHALL
BE DEEMED TO BE AN ORIGINAL, BUT ALL SUCH COUNTERPARTS SHALL TOGETHER CONSTITUTE
BUT ONE AND THE SAME INSTRUMENT.


E.             THIS POOLING AGREEMENT WILL BE CONSTRUED, PERFORMED AND ENFORCED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS THEREOF TO THE EXTENT SUCH
PRINCIPLES OR RULES WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.


F.             THIS POOLING AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT BETWEEN
THE PARTIES HERETO RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ALL
PRIOR AND CONTEMPORANEOUS AGREEMENTS, UNDERSTANDINGS,

18


--------------------------------------------------------------------------------



STATEMENTS, REPRESENTATIONS AND WARRANTIES, NEGOTIATIONS AND DISCUSSIONS,
WHETHER ORAL OR WRITTEN, OF THE PARTIES AND THERE ARE NO GENERAL OR SPECIFIC
WARRANTIES, REPRESENTATIONS OR OTHER AGREEMENTS BY OR AMONG THE PARTIES IN
CONNECTION WITH THE ENTERING INTO OF THIS POOLING AGREEMENT OR THE SUBJECT
MATTER HEREOF EXCEPT AS SPECIFICALLY SET FORTH OR CONTEMPLATED HEREIN. IF ANY
PROVISION OF THIS POOLING AGREEMENT IS HELD TO BE VOID OR UNENFORCEABLE, IN
WHOLE OR IN PART, (I) SUCH HOLDING SHALL NOT AFFECT THE VALIDITY AND
ENFORCEABILITY OF THE REMAINDER OF THIS POOLING AGREEMENT, INCLUDING ANY OTHER
PROVISION, PARAGRAPH OR SUBPARAGRAPH, AND (II) THE PARTIES AGREE TO ATTEMPT IN
GOOD FAITH TO REFORM SUCH VOID OR UNENFORCEABLE PROVISION TO THE EXTENT
NECESSARY TO RENDER SUCH PROVISION ENFORCEABLE AND TO CARRY OUT ITS ORIGINAL
INTENT.


G.            NO CONSENT OR WAIVER, EXPRESS OR IMPLIED, BY ANY PARTY TO OR OF
ANY BREACH OR DEFAULT BY ANY OTHER PARTY IN THE PERFORMANCE BY SUCH OTHER PARTY
OF ITS OBLIGATIONS HEREUNDER SHALL BE DEEMED OR CONSTRUED TO BE A CONSENT OR
WAIVER TO OR OF ANY OTHER BREACH OR DEFAULT IN THE PERFORMANCE OF OBLIGATIONS
HEREUNDER BY SUCH OTHER PARTY HEREUNDER.  FAILURE ON THE PART OF ANY PARTY TO
COMPLAIN OF ANY ACT OR FAILURE TO ACT OF ANY OTHER PARTY OR TO DECLARE ANY OTHER
PARTY IN DEFAULT, IRRESPECTIVE OF HOW LONG SUCH FAILURE CONTINUES, SHALL NOT
CONSTITUTE A WAIVER BY SUCH FIRST PARTY OF ANY OF ITS RIGHTS HEREUNDER.  THE
RIGHTS AND REMEDIES PROVIDED ARE CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY RIGHTS
OR REMEDIES THAT ANY PARTY MAY OTHERWISE HAVE AT LAW OR EQUITY.


H.            EXCEPT AS EXPRESSLY PROVIDED FOR IN THE INSOLVENCY PROVISIONS
ABOVE, NOTHING IN THIS POOLING AGREEMENT WILL CONFER ANY RIGHTS UPON ANY PERSON
THAT IS NOT A PARTY OR A SUCCESSOR OR PERMITTED ASSIGNEE OF A PARTY TO THIS
POOLING AGREEMENT.


I.              WHEREVER THE WORDS “INCLUDE,” “INCLUDES” OR “INCLUDING” ARE USED
IN THIS POOLING AGREEMENT, THEY SHALL BE DEEMED TO BE FOLLOWED BY THE WORDS
“WITHOUT LIMITATION.”


J.             THIS ARTICLE XX SHALL SURVIVE THE TERMINATION OF THIS POOLING
AGREEMENT.

19


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, THE PARTICIPATING COMPANIES HAVE CAUSED THIS POOLING
AGREEMENT TO BE EXECUTED BY THEIR DULY AUTHORIZED REPRESENTATIVES, SUBJECT TO
THE SATISFACTION OF NEW YORK INSURANCE LAW § 1505, INCLUDING ANY CONDITIONS SUCH
REGULATORS MAY IMPOSE ON THE TERMS OF THIS AGREEMENT SUBSEQUENT TO THE DATE
HEREOF.

 

 



 

 

TOWER INSURANCE COMPANY OF NEW YORK

 

 

 

 

 

By:

/s/ Francis M. Colalucci

 

 

 

 

Name:

Francis M. Colalucci

 

 

 

Title:

Senior Vice President & Chief Financial Officer

 

 

 

Date:

January 11, 2007

 

 

 

 

 

CASTLEPOINT INSURANCE COMPANY

 

 

 

 

 

By:

/s/ Joel S. Weiner

 

 

 

 

Name:

Joel S. Weiner

 

 

 

Title:

Senior Vice President & Chief Financial Officer

 

 

 

Date:

January 11, 2007

 

20


--------------------------------------------------------------------------------